.Park, C. J.
This case cannot be distinguished in principle "from that of Augur v. The New York Belting & Packing Co., 39 Conn., 536. In that case the assignor was at work under *563no special contract with his employer at the time the assignment was made, nor under any agreement as to any particular length of time. He was at work under an implied agreement that his employment should continue as it had done previously, and upon the same terms.
Here there was an agreement between Whitely, the assignor, and the defendants, when the assignment was made, which was that he should then commence work for the defendants, and should continue to work for them as they should have work for him to do. The contract was made with Whitely through his brother, but that can make no difference, inasmuch as the brother acted as agent for both parties. Nor can it make any difference that Whitely was not to be constantly employed. He was told at the time that the work would not occupy all his time, but he should have what work there was to be done. No new contract was made after each suspension of work for the next working period, but all the work was done under the original contract. No claim is made that the assignment was not entered into in good faith by the parties, and we think therefore that it was valid.
There is manifest error in the judgment complained of.
In this opinion the other judges concurred.